EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 26, replace “shift – and – duty” with –shift and duty—
Claim 12, line 29, replace “shift – and – duty ratio – based” with –shift and duty ration based—

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1-11, in on-board charger systems for plug-in electric vehicles, prior art of record does not teach or clearly suggest a DC/DC converter integrated in an OBC and operatively coupled to a transformer sub-system, wherein said DC/DC converter includes: a first converter sub-system operatively coupled between said input port and said primary side of said transformer sub-system, a second converter sub-system operatively coupled between said secondary side of said transformer sub-system and said first output port, and a third converter sub-system operatively coupled between said secondary side of said transformer sub-system and said second output port; and a power transfer control sub-system integrated with said OBC and operatively coupled to said input port and said first output port and said second output port for bi-directional regulated power transfer therebetween while maintaining predetermined voltage levels, said power transfer control sub-system being configured for a combined phase shift and duty ratio control at said input port and said first output port and said second output port in a resonant-based mode or a pulse-width-modulation based mode of operation in combination with other limitations recited in independent claim 1.
With regards to claims 12-20, in three-phase on-board charger systems for plug-in electric vehicles, prior art of record does not teach or clearly suggest a control sub-system operatively coupled to the plurality of integrated electronic modules, as recited in claim 12, to implement a combined phase shift and duty ratio based power flow control for charging the on-board HV battery and the on-board LV battery batteries, also as recited in claim 12, from the three-phase power AC grid, the on-board HV battery to the on-board LV battery charging, charging of the PEVs from the AC power grid, and discharging of the PEVs to the three-phase AC power grid in combination with other limitations recited in independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/Examiner, Art Unit 2851      


/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851